1. The motion to dismiss the writ of error is denied.
2. "Where the court, on demurrer, holds that the transaction upon which a recovery is sought does not, as it is alleged in the petition, constitute a cause of action, and dismisses the suit on this ground, the judgment operates as a res adjudicata, and bars a subsequent suit between the parties on the same transaction, though in the first case the facts were untruly or improperly stated, and if they had been truly and properly stated, a cause of action would have been disclosed." (Italics ours.) Wolfe v. Georgia Railway  Electric Co., 6 Ga. App. 410 (65 S.E. 62); Hoffman v.  Summerford, 28 Ga. App. 247 (111 S.E. 68); DeLoach v.  Georgia Coast  Piedmont R. Co., 144 Ga. 678
(87 S.E. 889); Sudderth v. Harris, 51 Ga. App. 654
(181 S.E. 122); Woods v. Travelers Insurance Co., 53 Ga. App. 429
(186 S.E. 467); Code, §§ 110-501, 110-504.
3. Applying the above-stated ruling to the facts of this case, the court did not err in sustaining the plea of res adjudicata and dismissing the case.
Judgment affirmed. MacIntyre and Guerry, JJ.,concur.
                       DECIDED FEBRUARY 22, 1940.